Title: From Benjamin Franklin to John Jay, 31 July 1780
From: Franklin, Benjamin
To: Jay, John


Dear Sir,Passy, July 31. 1780.
I write this Line just to acknowledge the Receipt of your Favour of the 17th. & Mr. Carmichaels of the 18th. (with the Pacquet of Papers in good Order,) which I shall soon answer fully. At present I can only say that I have given Orders for a Credit to you of another 1000 £ Sterg., to be proportionally divided between you: I hope the Remittances will arrive before this Sum is expended. I find myself obliged to advance likewise to Messrs. Adams & Dana.
I congratulate you & Mrs. Jay sincerely on the Birth of your Daughter; being with sincere Esteem, Dear Sir, Your most obedt & most humble Servant
B Franklin
His Excy. J: Jay Esqr
 
Addressed: A son Excellence / Monsieur Jay, &ca &a / A Madrid.
Endorsed: Dor. Franklin 31 July 1780 Recd. 18 Augt. 1780 / mentions his havg ordered a Credit of 1000 £ Ster
